 

Exhibit 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is made and entered into as of
January 22, 2016 by and between Jamba Juice Company (“Company”) and David A.
Pace (“Executive”).

 

The parties agree as follows:

 

1.                  Employment. Company hereby agrees to employ Executive and
Executive hereby accepts such employment, upon the terms and conditions set
forth herein.

 

2.                  Duties.

 

2.1              Position. Executive shall be employed as Chief Executive
Officer and shall have the duties and responsibilities assigned by the Company’s
Board of Directors (“Board”) both upon initial hire and as may be reasonably
assigned from time to time. Executive shall perform faithfully and diligently
all duties assigned to Executive. Company reserves the right to modify
Executive’s duties at any time in its sole and absolute discretion, provided
that the duties assigned are consistent with the position of Executive’s duties,
responsibilities and status with Company in his position as the Chief Executive
Officer and that Executive continues to report directly to the Board of
Directors of Company. It is the intention of Company that the Board of Directors
Jamba, Inc., the Company’s parent company (“Parent”), will vote to elect
Executive to the Board of Directors of Parent.

 

2.2              Best Efforts/Full-time. Executive will expend Executive’s best
efforts on behalf of Company, and will abide by all policies and decisions made
by Company, as well as all applicable federal, state and local laws, regulations
or ordinances. Executive will act in the best interest of Company at all times.
Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for Company, provided that Executive
may continue to serve on the boards of directors of other companies so long as
such service is in accordance with Company’s policies governing such activities
and approved in advance by Parent’s Board of Directors.

 

2.3              Work Location. Executive’s principal place of work shall be
located at the Company’s principal executive office location or as the parties
may agree upon from time to time.

 

2.4              Start Date. Executive's employment with the Company shall
commence on March 14, 2016, or such other date as may be mutually agreed between
the parties (the “Effective Date”).

 

3.      Term. The employment relationship pursuant to this Agreement shall be
for an initial term commencing on the Effective Date and continuing for a period
of three (3) years following such date (“Term”), unless sooner terminated in
accordance with section 7 below. On completion of the Term, this Agreement will
automatically expire unless both parties mutually agree to renew the Agreement
for such additional term as the parties may agree. Upon any termination of
Executive's employment for any reason, except as may otherwise be requested by
Parent’s Board of Directors in writing and agreed upon in writing by Executive,
Executive shall resign from any and all directorships, committee memberships or
any other positions Executive holds with Parent, the Company and any
subsidiaries or affiliates thereof.

 

4.                  Compensation.

 

4.1              Base Salary. As compensation for Executive’s performance of
Executive’s duties hereunder, Company shall pay to Executive a Base Salary of
$600,000 per year (pro-rated for any partial periods based on the actual number
of days in the applicable period), payable in accordance with the normal payroll
practices of Company, less required deductions for state and federal withholding
tax, social security and all other employment taxes and payroll deductions.

 



 

 

 

4.2              Signing Bonus/Transition Reimbursement. As a signing bonus and
in light of the payments and benefits Executive is otherwise forfeiting from his
prior employment to accept employment by the Company and costs Executive will
incur in the transition, the Company will provide Executive with a one-time
signing bonus and transition reimbursement payment in the amount of $200,000,
less applicable withholding, to be paid as soon as practicable after the date of
this Agreement and in any event, prior to March 14, 2016 (the “Signing Bonus”).
If Executive fails to commence employment as provided for herein, Executive will
promptly repay to the Company the entire amount of the Signing Bonus.

 

4.3              Additional Compensation. In addition to the Base Salary,
Executive will be eligible to receive compensation of:

 

(a)                An annual cash bonus having a targeted amount of 100% of the
Base Salary then in effect based upon achievement criteria, and having threshold
and maximum amounts of the cash bonus payable, in each case as established by
the Board in its sole and absolute discretion. For purposes of this Agreement,
references to “Board” shall include any committee to whom the Board has
delegated authority over the matters described herein. The target bonus (“Target
Bonus”) award will be established on an annual basis for Executive as part of an
annual bonus plan which is reviewed and approved by the Board. The first annual
period for which the Target Bonus will be payable is the Company’s fiscal year
ending January 3, 2017, which for such first annual period, will be earned at no
less than the Target award based on actual Base Salary earned by Executive
during such period.

 

(b)               an option grant to purchase 150,000 shares of Parent’s common
stock, made and effective as of the third trading day following the public
announcement of Parent’s financial earnings results for Parent’s fiscal year
ended December 29, 2015 (“2015 Earnings Release Date”), with an exercise price
equal to the fair market value of Parent’s common stock based upon the closing
price at the date of grant, such options to be issued under the Jamba, Inc. 2013
Equity Incentive Plan (the “Plan”), not intending to qualify as an “incentive
stock options” under the Internal Revenue Code of 1986, as amended (the “Code”),
and to vest annually in substantially equal installments over three (3) years so
long as Executive remains an employee of Company and /or its affiliates, with
one third (1/3) of the total number of shares subject to this option vesting on
each anniversary of the Effective Date.

 

(c)    an option grant to purchase 50,000 shares of Parent’s common stock, made
on the twentieth trading day following the 2015 Earnings Release Date, with an
exercise price equal to $19.50; provided, however, that if the average closing
price for a share of Parent’s common stock on the NASDAQ Global Market for the
twenty consecutive trading days following the 2015 Earnings Release Date is less
than $12.00 per share or greater than $14.00 per share, the exercise price shall
instead equal the price reflecting a cumulative stockholder return of 15% over a
three year period based upon such average closing price (calculated as such
average closing price multiplied by (x) 1.15, (y) 1.15 and (z) 1.15) rounded up
to the nearest $0.05 (in each case as adjusted in accordance with the Plan for
stock splits and the like), such options to be issued under the Plan, not
intending to qualify as an “incentive stock options” under the Code and to vest
annually in substantially equal installments over three (3) years so long as
Executive remains an employee of Company and /or its affiliates, with one third
(1/3) of the total number of shares subject to this option vesting on each
anniversary of the Effective Date.

 

(d)               a grant made and effective on the twentieth trading day
following the 2015 Earnings Release Date of 350,000 restricted stock units
issued under the Plan, with each restricted stock unit representing the right to
receive one share of Parent’s common stock, and which restricted stock units
shall vest as follows:

 

(i)                 150,000 restricted stock units shall vest if at any time
prior to the third anniversary of the Effective Date (x) the closing price of
Parent’s common stock for a thirty consecutive trading day period equals or
exceeds $19.50 (as adjusted in accordance with the Plan for stock splits and the
like) or (y) a Change of Control (as such term is defined in the Plan) occurs
whereby Parent’s stockholders receive a per share consideration equaling or
exceeding $19.50 (as adjusted in accordance with the Plan for stock splits and
the like), in each case where Executive remains an employee of Company and /or
its affiliates at such time; provided, however, that if the average closing
price for a share of Parent’s common stock on the NASDAQ Global Market for the
twenty consecutive trading days following the 2015 Earnings Release Date is less
than $12.00 per share or greater than $14.00 per share, the references to $19.50
in this paragraph shall be replaced with a dollar amount reflecting a cumulative
stockholder return of 15% over a three year period based upon such average
closing price (calculated as such average closing price multiplied by (x) 1.15,
(y) 1.15 and (z) 1.15) rounded up to the nearest $0.05 (as adjusted in
accordance with the Plan for stock splits and the like);

 



-2-

 

 

(ii)               100,000 restricted stock units shall vest if at any time
prior to the third anniversary of the Effective Date (x) the closing price of
Parent’s common stock for a thirty consecutive trading day period equals or
exceeds $24.00 (as adjusted in accordance with the Plan for stock splits and the
like) or (y) a Change of Control (as such term is defined in the Plan) occurs
whereby Parent’s stockholders receive a per share consideration equaling or
exceeding $24.00 (as adjusted in accordance with the Plan for stock splits and
the like), in each case where Executive remains an employee of Company and /or
its affiliates at such time; provided, however, that if the average closing
price for a share of Parent’s common stock on the NASDAQ Global Market for the
twenty consecutive trading days following the 2015 Earnings Release Date is less
than $12.00 per share or greater than $14.00 per share, the references to $24.00
in this paragraph shall be replaced with a dollar amount reflecting a cumulative
stockholder return of 22.5% over a three year period based upon such average
closing price (calculated as such average closing price multiplied by (x) 1.225,
(y) 1.225 and (z) 1.225) rounded up to the nearest $0.05 (as adjusted in
accordance with the Plan for stock splits and the like); and

 

(iii)             100,000 restricted stock units shall vest if at any time prior
to the third anniversary of the Effective Date (x) the closing price of Parent’s
common stock for a thirty consecutive trading day period equals or exceeds
$28.50 (as adjusted in accordance with the Plan for stock splits and the like)
or (y) a Change of Control (as such term is defined in the Plan) occurs whereby
Parent’s stockholders receive a per share consideration equaling or exceeding
$28.50 (as adjusted in accordance with the Plan for stock splits and the like),
in each case where Executive remains an employee of Company and /or its
affiliates at such time; provided, however, that if the average closing price
for a share of Parent’s common stock on the NASDAQ Global Market for the twenty
consecutive trading days following the 2015 Earnings Release Date is less than
$12.00 per share or greater than $14.00 per share, the references to $28.50 in
this paragraph shall be replaced with a dollar amount reflecting a cumulative
stockholder return of 30% over a three year period (calculated as such average
closing price multiplied by (x) 1.3, (y) 1.3 and (z) 1.3) rounded up to the
nearest $0.05 (as adjusted in accordance with the Plan for stock splits and the
like).

 

Restricted stock units, to the extent granted and vesting, shall be settled (x)
with respect to the restricted stock units granted under Section 4.3(d)(i), on
the first annual anniversary of the vesting date and (y) with respect to the
restricted stock units granted under Sections 4.3(d)(ii) and 4.3(d)(iii), as
soon as practicable following the vesting date of such grants (in each case, the
“Settlement Date”); provided, however, that if such date would be outside of the
period under the Company’s insider trading policies permitting trades in such
securities, then such shares shall be settled as soon as such insider trading
policy would permit such trades.

 

(e)                All stock option grants and restricted stock units grants
shall, except as otherwise provided in this Agreement, be evidenced by the
Company’s standard form of agreement for such awards.

 



-3-

 

 

(f)    The settlement of the restricted stock units in Section 4.3(d) shall not
be permitted unless and until the stockholders of the Company approve an
amendment to the Plan increasing the current share reserve to a level sufficient
to permit the issuance of shares upon settlement of the restricted stock units.
The Company shall cause Parent to include an amendment to the Plan increasing
the current share reserve to a level sufficient to permit the issuance of shares
upon settlement of the restricted stock units in its proxy to be voted upon at
its next upcoming annual stockholders meeting and in the event Parent’s
stockholders do not approve of such amendment, the Company shall cause Parent to
take all action necessary to call an additional meeting or meetings of its
stockholders for the purpose of seeking approval of the amendment from Parent’s
stockholders. In the event the restricted stock units vest and approval of the
amendment from Parent’s stockholders has not been obtained, the Company shall
provide for an alternative form of compensation to Executive on substantially
equivalent economic terms, and subject to substantially similar parameters and
limitations, as the restricted stock units.

 

4.4              Performance and Salary Review. Company will periodically review
Executive’s performance on no less than an annual basis. Adjustments to salary
or other compensation, if any, will be made by Company in its sole and absolute
discretion; provided, however, that in no event shall Executive’s salary be
adjusted below $600,000.

 

4.5              Clawback Policy. All compensation contemplated under this
Agreement and all cash and equity awards under the Company’s or Parent's
incentive compensation plans will be subject to the Parent's recoupment policy
for incentive compensation and any such other policy for clawback of incentive
or other compensation as may be approved from time to time by the Board,
including any policies that Company or Parent may be required to adopt under the
Dodd-Frank Act or as otherwise required by law.

 

5.                  Customary Fringe Benefits. Executive will be eligible for
all customary and usual fringe benefits generally available to executives of
Company subject to the terms and conditions of Company’s benefit plan documents.
Company reserves the right to change or eliminate the fringe benefits on a
prospective basis, at any time, effective upon notice to Executive.

 

6.                  Business Expenses. Executive will be reimbursed for all
reasonable, out-of-pocket business expenses incurred in the performance of
Executive’s duties on behalf of Company. To obtain reimbursement, expenses must
be submitted promptly with appropriate supporting documentation and will be
reimbursed in accordance with Company’s policies. Any reimbursement Executive is
entitled to receive shall (a) be paid no later than the last day of Executive’s
tax year following the tax year in which the expense was incurred, (b) not be
affected by any other expenses that are eligible for reimbursement in any tax
year, and (c) not be subject to liquidation or exchange for another benefit.

 

7.                  Termination of Executive’s Employment.

 

7.1              Termination for Cause by Company. Although Company anticipates
a mutually rewarding employment relationship with Executive, Company may
terminate Executive’s employment immediately at any time for Cause. For purposes
of this Agreement, “Cause” is defined as: (a) theft, dishonesty, willful
misconduct, breach of fiduciary duty for personal profit, or falsification of
the documents or records of the Company or its affiliates; (b) Executive’s
material failure to abide by the code of conduct or other policies (including,
without limitation, policies relating to confidentiality and reasonable
workplace conduct) of the Company or its affiliates after written notice from
the Board of, and a reasonable opportunity to cure, such failure; (c)
Executive’s unauthorized use, misappropriation, destruction, or diversion of any
tangible or intangible asset or corporate opportunity of the Company or its
affiliates (including, without limitation, Executive’s improper use or
disclosure of confidential or proprietary information of the Company or its
affiliates); (d) any intentional act by the Executive which has a material
detrimental effect on the reputation or business of the Company or its
affiliates; (e) Executive’s repeated failure or inability to perform any
reasonable assigned duties after written notice from the Board of, and a
reasonable opportunity to cure, such failure or inability; (f) any material
breach by Executive of any employment, service, non-disclosure, non-competition,
non-solicitation or other similar agreement between Executive and Company or its
affiliates, which breach is not cured pursuant to the terms of such agreement;
or (g) Executive’s conviction (including any plea of guilty or nolo contendere)
of any criminal act involving fraud, dishonesty, misappropriation, or moral
turpitude, or which impairs Executive’s ability to perform his duties. In the
event Executive’s employment is terminated in accordance with this subsection
7.1, Executive shall be entitled to receive only the Base Salary then in effect,
prorated to the date of termination. All other Company obligations to Executive
pursuant to this Agreement will become automatically terminated and completely
extinguished. Executive will not be entitled to receive the Severance Packages
described in subsections 7.2(a) and 7.4(a) below.

 



-4-

 

 

7.2              Termination Without Cause by Company/Severance. Company may
terminate Executive’s employment under this Agreement without Cause at any time
on ninety (90) days’ advance written notice to Executive. In the event of such
termination, Executive will receive the Base Salary prorated to the date of
termination and the Severance Package described in subsection 7.2(a) below,
provided Executive complies with all of the conditions described in subsection
7.2(b) below.

 

(a)                Severance Package. The Severance Package shall consist of the
following:

 

(i)                 a severance payment equal to one year of Executive’s Base
Salary then in effect on the date of termination, payable equally over a
fifty-two (52) week period (the “Severance Period”). These payments will be made
on the Company’s ordinary payroll dates beginning with the Company’s first
regularly scheduled payday following the date on which the Release becomes
effective and non-revocable in accordance with its terms and continuing on each
successive regular paydays during the remainder of the Severance Benefit Period
applicable to the Participant. Notwithstanding the foregoing, to the extent that
this cash severance payment constitutes Section 409A Deferred Compensation, then
the installments shall be subject to Section 15.4. 

 

(ii)               if Executive was covered under the Company’s group health
plan as of the date of Executive’s Termination Without Cause, Company agrees to
pay the premiums required to continue Executive’s group health care coverage for
the twelve (12) month period immediately following Executive’s termination of
employment, under the applicable provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), provided that Executive timely elects to
continue and remains eligible for these group health benefits under COBRA and
the terms of the Company’s group health plan, and does not obtain health
coverage through another employer during this period. Thereafter, Executive will
be solely responsible for payment of his COBRA premiums. Notwithstanding the
foregoing, if Company determines, in its sole discretion, that the payment of
the COBRA premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the COBRA premiums, Company, in its sole discretion, may
elect to instead pay Executive on the first day of each month of the COBRA
Payment Period, a fully taxable cash payment equal to the COBRA premiums for
that month, subject to applicable tax withholdings (such amount, the “Special
Severance Payment”), for the remainder of the COBRA Payment Period. Executive
may, but is not obligated to, use such Special Severance Payment toward the cost
of COBRA premiums.

 

(b)               Conditions To Receive Severance Package. Executive will
receive the Severance Package described in subsection 7.2(a) above, provided
that Executive: (i) complies with all surviving provisions of this Agreement as
specified in subsection 13.8 below; (ii) executes a full general release in
favor of the Company and in a form acceptable to Company, releasing all claims,
known or unknown, that Executive may have against Company and Parent arising out
of or any way related to Executive’s employment or termination of employment
with Company (the “Release”), and such Release has become effective in
accordance with its terms prior to the 60th day following the termination date;
(iii) complies with the provisions of Sections 9 and 10 as well as other
continuing obligations described in this Agreement; (iv) resigns from any and
all directorships, committee memberships or any other positions Executive holds
with Parent, the Company and any subsidiaries or affiliates thereof, except as
may otherwise be requested by Parent’s Board of Directors in writing and agreed
upon in writing by Executive; and (v) agrees not make any voluntary statements,
written or oral, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the personal and/or business
reputations, practices or conduct of Company or its affiliates. All other
Company obligations to Executive will be automatically terminated and completely
extinguished.

 



-5-

 

 

7.3              Voluntary Resignation by Executive. Executive may voluntarily
resign Executive’s position with Company at any time, on ninety (90) days’
advance written notice. In the event of such resignation,

 

(a)    if the resignation is not for Good Reason (as defined in subsection
7.4(b)), Executive will be entitled to receive only the Base Salary for the
ninety-day notice period and no other amount. Executive will not be entitled to
receive the Severance Packages described in subsection 7.2(a) above or
subsection 7.4(a) below.

 

(b)   if the resignation is for Good Reason, Executive shall be entitled to
receive the Severance Package described in subsection 7.2(a) above, provided
Executive complies with all of the conditions described in subsection 7.2(b)
above.

 

Upon Executive’s resignation, other than as provided above, all other Company
obligations to Executive pursuant to this Agreement will be automatically
terminated and completely extinguished.

 

7.4  Termination Upon A Change In Control. If Executive’s employment is
terminated by Company without Cause (as defined in subsection 7.1 above) or
Executive resigns for Good Reason (as defined in subsection 7.4(b) below),
either of which occurs in the eighteen (18) month period following a Change in
Control (as defined in subsection 7.4(c) below), Executive shall be entitled to
receive the Severance Package described in subsection 7.4(a) below, in lieu of
the Severance Package described in subsection 7.2(a) above, provided Executive
complies with all of the conditions described in subsection 7.2(b) above.

 

(a)                Severance Package: The Severance Package will consist of the
following:

 

(i)                 a severance payment equal to: (A) eighteen (18) months of
Executive’s Base Salary then in effect on the date of termination of employment
(Base Salary shall be determined without regard to any reduction thereof which
would constitute “Good Reason” as defined in Section 7.4(b)), plus (B) a payment
equal to the greater of (1) one times the annual Target Bonus as in effect or
(2) the average of the Target Bonus amounts earned by Executive with the Company
with respect to the preceding two annual periods, with the payments contemplated
in (A) and (B) payable equally over an eighteen (18) month period (the “CIC
Severance Period”). These payments will be made on the Company’s ordinary
payroll dates beginning with the Company’s first regularly scheduled payday
occurring 60 days following the Executive’s employment termination date and will
be subject to standard payroll deductions and withholdings;

 

(ii)               accelerated vesting in full of all unvested time-based stock
options, restricted stock, restricted stock units or other stock-based
compensation award previously granted to Executive as of the date of the
Executive’s termination of employment so that each such option, share of
restricted stock, restricted stock unit and other stock-based compensation award
held by the Executive shall be immediately exercisable and/or fully vested as of
such date; provided, however, that such acceleration of vesting and/or
exercisability shall not apply to any stock-based compensation award where such
acceleration would result in plan disqualification or would otherwise be
contrary to applicable law (e.g., an employee stock purchase plan intended to
qualify under Section 423 of the Code) and to the extent that the vesting of any
restricted stock, restricted stock units and/or other stock-based compensation
award is based on the achievement of performance metrics, the vesting of such
awards shall be determined based on the terms of such awards and not this
Section 7.4(a)(ii); and

 



-6-

 

 

(iii)             if Executive was covered under the Company’s group health plan
as of the date of Executive’s Termination Upon a Change in Control, Company
agrees to pay the premiums required to continue Executive’s group health care
coverage for the twelve (12) month period following Executive’s termination,
under the applicable provisions of COBRA, provided that Executive timely elects
to continue and remains eligible for these benefits under COBRA and the terms of
the Company’s group health plan, and does not obtain health coverage through
another employer during this period. Thereafter, Executive will be solely
responsible for payment of his COBRA premiums. Notwithstanding the foregoing, if
Company determines, in its sole discretion, that the payment of the COBRA
premiums would result in a violation of the nondiscrimination rules of Section
105(h)(2) of the Code or any statute or regulation of similar effect (including
but not limited to the 2010 Patient Protection and Affordable Care Act, as
amended by the 2010 Health Care and Education Reconciliation Act), then in lieu
of providing the COBRA premiums, Company, in its sole discretion, may elect to
instead pay Executive on the first day of each month of the COBRA Payment Period
the Special Severance Payment for the remainder of the COBRA Payment Period.
Executive may, but is not obligated to, use such Special Severance Payment
toward the cost of COBRA premiums.

 

(b)               Good Reason. “Good Reason” as such term is used anywhere in
this Agreement shall mean any one or more of the following without Executive’s
written consent: (i) the assignment to Executive of any duties, or any
limitation of Executive’s responsibilities, materially inconsistent with the
Executive’s positions, duties, responsibilities and status with Company (which
in the event of a resignation for Good Reason under this Section 7.4, shall be
measured as of immediately prior to the date of the Change in Control); (ii) the
relocation of the principal place of Executive’s service to a location that
requires an increase in Executive’s one-way commute of more than forty five (45)
miles from Executive’s principal place of service (which in the event of a
resignation for Good Reason under this Section 7.4, shall be measured as of
immediately prior to the date of the Change in Control); or (iii) any material
failure by Company to pay Executive’s base compensation hereunder. Good Reason
shall not exist unless Executive notifies Company in writing of the existence of
the applicable condition specified above not later than ninety (90) days after
the initial existence of the condition, and Company fails to remedy such
condition within thirty (30) days after receipt of such notice; and provided
further that Executive severs his employment within thirty (30) days of the
earlier of (i) the expiration of the Company’s thirty (30) day cure period; and
(ii) the date on which the Company provides written notice to Executive’s that
it does not intend to cure such event.

 

(c)                Change of Control. A Change of Control shall have the same
meaning as “Change in Control” as such term is defined in that certain Executive
Retention and Severance Plan of Parent dated effective July 25, 2013.

 

7.5              Limitation on Payments. In the event that the severance and
other benefits provided for in this Agreement or otherwise payable to Executive:
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (ii) but for this Section, would be subject to the excise tax imposed
by Section 4999 of the Code, then Executive’s severance benefits under this
Agreement shall be payable either: (a) in full, or (b) as to such lesser amount
which would result in no portion of such severance benefits being subject to
excise tax under Section 4999 of the Code, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, results in the receipt by Executive on an
after-tax basis, of the greatest amount of severance benefits under this
Agreement, notwithstanding that all or some portion of such severance benefits
may be taxable under Section 4999 of the Code. Unless the Company and Executive
otherwise agree in writing, any determination required under this Section shall
be made in writing by independent public accountants (the “Accountants”)
selected by the Company, whose determination shall be conclusive and binding
upon Executive and the Company for all purposes. For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section. Any reduction in payments under this
Section shall first come from cash severance payments, then equity acceleration
(with the reduction in such grants occurring in reverse chronological order and
with any amount constituting deferred compensation subject to Section 409A of
the Code occurring first).

 



-7-

 

 

7.6              Termination of Employment upon Nonrenewal. In the event either
party decides not to renew this Agreement for a subsequent term in accordance
with Section 3 above, this Agreement will expire, Executive’s employment with
Company will terminate and Executive will only be entitled to Executive’s Base
Salary paid through the last day of the current term. All other Company
obligations to Executive pursuant to this Agreement will be automatically
terminated and completely extinguished. In addition, Executive will not be
entitled to the Severance Packages described in subsections 7.2(a) and 7.4(a)
above.

 

8.                  No Conflict of Interest. During the term of Executive’s
employment with Company, Executive must not engage in any work, paid or unpaid,
that creates an actual or potential conflict of interest with Company. Such work
shall include, but is not limited to, directly or indirectly competing with
Company in any way, or acting as an officer, director, employee, consultant,
stockholder, volunteer, lender, or agent of any business enterprise of the same
nature as, or which is in direct competition with, the business in which Company
is now engaged or in which Company becomes engaged during the term of
Executive’s employment with Company, as may be determined by Company in its sole
discretion. If Company believes such a conflict exists during the term of this
Agreement, Company may ask Executive to choose to discontinue the other work or
resign employment with Company. In addition, Executive agrees not to refer any
client or potential client of Company to competitors of Company, without
obtaining Company’s prior written consent, during the term of Executive’s
employment. Executive represents and warrants that it has the legal right to
enter into this Agreement, that this Agreement does not conflict with or violate
any existing contract or obligation of Executive and agrees to indemnify and
hold harmless the Company from and against any claims by any party for any such
conflict or violation.

 

9.                  Confidentiality and Proprietary Rights. Executive agrees to
read, sign and abide by Company’s Team Member Confidentiality Agreement, which
is provided with this Agreement and incorporated herein by reference.

 

10.              Non-Solicitation of Company’s Employees. Executive agrees that
for the two (2) year period following Executive’s termination of employment for
any reason, he will not, either directly or indirectly, separately or in
association with others, interfere with, impair, disrupt or damage Company’s
business by soliciting, encouraging or attempting to hire any of Company’s
employees or causing others to solicit or encourage any of Company’s employees
to discontinue their employment with Company; provided, however, that if any
such termination is pursuant to Section 7.2 hereof, the two (2) year period
referenced herein shall be one (1) year; provided further, however, that if any
such termination is pursuant to Section 7.4 hereof, the two (2) year period
referenced herein shall be eighteen (18) months.

 



-8-

 

 

11.              Non-Disparagement. Executive agrees that following Executive’s
termination of employment for any reason, he shall not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputations, practices or conduct of Company or its affiliates.

 

12.              Injunctive Relief. Executive acknowledges that Executive’s
breach of the covenants contained in sections 8-10 would cause irreparable
injury to Company and agrees that in the event of any such breach, Company shall
be entitled to seek temporary, preliminary and permanent injunctive relief
without the necessity of proving actual damages or posting any bond or other
security.

 

13.              Agreement to Arbitrate. To the fullest extent permitted by law,
Executive and Company agree to arbitrate any controversy, claim or dispute
between them arising out of or in any way related to this Agreement, the
employment relationship between Company and Executive and any disputes upon
termination of employment, including but not limited to breach of contract,
tort, discrimination, harassment, wrongful termination, demotion, discipline,
failure to accommodate, family and medical leave, compensation or benefits
claims, constitutional claims; and any claims for violation of any local, state
or federal law, statute, regulation or ordinance or common law. Claims for
injunctive relief pursuant to section 11 above are excluded. For the purpose of
this agreement to arbitrate, references to “Company” include all parent,
subsidiary or related entities and their employees, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates and all successors and assigns of any of
them, and this agreement shall apply to them to the extent Executive’s claims
arise out of or relate to their actions on behalf of Company.

 

13.1          Consideration. The mutual promise by Company and Executive to
arbitrate any and all disputes between them (except for those referenced above)
rather than litigate them before the courts or other bodies provides the
consideration for this agreement to arbitrate.

 

13.2          Initiation of Arbitration. Either party may exercise the right to
arbitrate by providing the other party with written notice of any and all claims
forming the basis of such right in sufficient detail to inform the other party
of the substance of such claims. In no event shall the request for arbitration
be made after the date when institution of legal or equitable proceedings based
on such claims would be barred by the applicable statute of limitations.

 

13.3          Arbitration Procedure. The arbitration will be conducted in San
Francisco, California by a single neutral arbitrator and in accordance with the
then current rules for resolution of employment disputes of the American
Arbitration Association (“AAA”). The parties are entitled to representation by
an attorney or other representative of their choosing. The arbitrator shall have
the power to enter any award that could be entered by a judge of the trial court
of the State of California, and only such power, and shall follow the law. The
parties agree to abide by and perform any award rendered by the arbitrator. The
arbitrator shall issue the award in writing and therein state the essential
findings and conclusions on which the award is based. Judgment on the award may
be entered in any court having jurisdiction thereof.

 

13.4          Costs of Arbitration. Company shall bear the costs of the
arbitration filing and hearing fees and the cost of the arbitrator.

 



-9-

 

 

14.              General Provisions.

 

14.1          Successors and Assigns. The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Company. Executive shall not be entitled to assign any
of Executive’s rights or obligations under this Agreement.

 

14.2          Waiver. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.

 

14.3          Attorneys’ Fees. In the event that either party brings an action
to enforce or effect its rights under this Agreement, the prevailing party shall
be entitled to recover its costs and expenses, including the costs of
arbitration and reasonable attorneys’ fees incurred in connection with such an
action.

 

14.4          Severability. In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

14.5          Interpretation; Construction. The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing
Company, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

14.6          Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California.

 

14.7          Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be delivered as follows with notice deemed given as
indicated: (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (d)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice to the Company shall be sent to the attention of the Chairman of
the Compensation and Executive Development Committee of Parent to his email
address on file with the Company, with a copy to DLA Piper LLP (US), attention
Eric H. Wang at 650.687.1205, and notice to Executive shall be sent to his
address on file with the Company, or such other address as either party may
specify in writing.

 

14.8          Survival. Sections 8 (“No Conflict of Interest”), 9
(“Confidentiality and Proprietary Rights”), 10 (“Non-Solicitation of Company
Employees”), 11 (“Non-Disparagement”), 12 (“Injunctive Relief”), 13 (“Agreement
to Arbitrate”), 14 (“General Provisions”) and 16 (“Entire Agreement”) of this
Agreement shall survive Executive’s employment by Company.

 



-10-

 

 

15.              Application of Section 409A.

 

15.1          To the extent required to avoid the imposition of additional taxes
and penalties under Section 409A of the Code, amounts payable under this
Agreement on account of any termination of employment shall only be paid if
Executive experiences a “separation from service” as defined in Section 409A of
the Code and the regulatory and other guidance issued thereunder (the “Section
409A Regulations”). For purposes of this Agreement, the right to a series of
installment payments shall be treated as a right to a series of separate
payments within the meaning of the 409A Regulations. Furthermore, to the extent
that Executive is a “specified employee” within the meaning of the Section 409A
Regulations as of the date of Executive’s separation from service, to the extent
necessary to avoid the imposition of taxes under Section 409A of the Code, no
amount that constitutes a deferral of compensation which is payable on account
of Executive’s separation from service shall be paid to Executive before the
date (the “Delayed Payment Date”) which is first day of the seventh month after
the date of Executive’s separation from service or, if earlier, the date of
Executive’s death following such separation from service. All such amounts that
would, but for this Section, become payable prior to the Delayed Payment Date
will be accumulated and paid on the Delayed Payment Date.

 

15.2          The Company intends that income provided to Executive pursuant to
this Agreement will not be subject to taxation under Section 409A of the Code.
The provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. However, the
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.

 

15.3          Notwithstanding anything herein to the contrary, the reimbursement
of expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (a) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (b) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (c) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

15.4          Notwithstanding anything in this Agreement to the contrary, to the
extent any payment or benefit which constitutes Section 409A deferred
compensation is contingent upon the execution and non-revocation of the Release,
then such payment or benefit shall not commence until the later of (i) the first
payroll date occurring on or after the sixtieth (60th) day following Executive’s
separation from service, and (ii) the set payment date otherwise established for
commencing the payments and/or benefits.

 

16.              Entire Agreement. This Agreement, including Company’s Employee
Nondisclosure, Assignment and Non-Solicitation Agreement incorporated herein by
reference and any documents related to Executive’s equity awards, constitutes
the entire agreement between the parties relating to this subject matter and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral. This Agreement may be amended or
modified only with the written consent of Executive and the Chairman of the
Compensation and Executive Development Committee of Parent. No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.

 



-11-

 

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 



Dated: January 22, 2016 /s/ David A. Pace   david a. pace

 

 



  Jamba Juice Company             Dated: January 22, 2016 By:  /s/ Andrew R.
Heyer   Andrew R. Heyer, as Lead Director of Jamba, Inc. on behalf of the Board
of Directors of Jamba, Inc. and Jamba Juice Company



 



-12-

 